 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4
                                         DISTRICT OF NEVADA
 5
                                                   ***
 6
      ANTONEEL OMAR WATSON,                               Case No. 2:18-cv-02355-JAD-BNW
 7
                            Plaintiff,
 8                                                        ORDER
            v.
 9
      STEVEN B. WOLFSON, et al.,
10
                            Defendants.
11

12

13          The United States Postal Service returned as undeliverable the court’s most recent mailing

14   in this case. (Mail Returned as Undeliverable (ECF No. 6).) Thus, it appears that Mr. Watson is

15   no longer at the address on file with the court. Under Local Rule IA 3-1,

16          An attorney or pro se party must immediately file with the court written
            notification of any change of mailing address, email address, telephone number, or
17          facsimile number. The notification must include proof of service on each
            opposing party or the party’s attorney. Failure to comply with this rule may result
18          in the dismissal of the action, entry of default judgment, or other sanctions as
            deemed appropriate by the court.
19

20   Mr. Watson must file a notice with his current address with the court by July 17, 2019. If Mr.

21   Watson does not update his address by that date, the court will recommend dismissal of this case.

22          IT IS SO ORDERED.

23

24          DATED: June 17, 2019

25

26
                                                         BRENDA WEKSLER
27                                                       UNITED STATES MAGISTRATE JUDGE
28
